TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00614-CV



                                      In re Margaret Knox


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER

PER CURIAM

               The portion of the August 9, 2013 Order on Defendant’s Motion to Compel

Discovery Responses and Plaintiff’s Motion to Compel that directs Relator to pay Defendant

$2,750.00 for attorneys’ fees and the portion of the August 30, 2013 Order on Plaintiff’s Motion to

Vacate or Modify an Order on Defendant’s Motion to Compel Discovery Responses and Plaintiff’s

Motion to Compel Discovery Responses that directs Relator/counsel for Relator to pay Defendant

$2,750.00 in attorneys’ fees are stayed pending further order of this Court.

               The Real Party in Interest, Cabot-Chase Ltd., by and through its general partner,

Chase Equities, Inc., is requested to file a response to the Petition for Writ of Mandamus by

5:00 p.m. on September 23, 2013.

               It is so ordered September 12, 2013.




Before Chief Justice Jones, Justices Pemberton and Field